Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of October 14, 2008, among NORTHWEST PIPE COMPANY, an Oregon
corporation (the “Borrower”), and BANK OF AMERICA, N.A., as Administrative
Agent.

RECITALS

Borrower, Administrative Agent and certain lenders party thereto from time to
time are parties to that certain Amended and Restated Credit Agreement entered
into as of May 31, 2007 (as amended, modified or supplemented from time to time,
the “Credit Agreement”). Borrower and Administrative Agent desire to amend the
Credit Agreement as set forth herein. The Required Lenders (as that term is
defined in the Credit Agreement), and Bank of America, N.A., as Swing Line
Lender and L/C Issuer, have consented to the amendments to the Credit Agreement
set forth herein as indicated by their signatures below.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given in the Credit Agreement.

3. Amendments to Definitions.

(a) The table contained in the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

Applicable Rate

 

Pricing
Level    Consolidated Total
Leverage Ratio    Eurocurrency
Rate +     Standby
Letters of
Credit     Commercial
Letters of
Credit     Commitment Fee     Base Rate
+ or -   1    ³3.50:1    2.25 %   2.25 %   1.125 %   0.40 %   0.75 % 2   
³3.00:1 but <3.50:1    2.00 %   2.00 %   1.00 %   0.35 %   0.50 % 3   
³2.50: but <3.00:1    1.75 %   1.75 %   0.875 %   0.30 %   0.25 % 4    ³2.00 but
<2.50:1    1.50 %   1.50 %   0.75 %   0.25 %   0.00 % 5    <2.00:1    1.25 %  
1.25 %   0.625 %   0.20 %   0.00 %

(b) The definition of “Asset Coverage Ratio” in Section 1.01 of the Credit
Agreement is amended by deleting the last sentence therefrom.

 

Page 1 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) The definition of “Consolidated EBITDAR” in Section 1.01 of the Credit
Agreement is amended in its entirety to read as follows:

“’Consolidated EBITDAR’ means, for any period, Consolidated EBITDA plus lease
and rent expense for such period.”

(d) The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

“’Consolidated Fixed Charge Coverage Ratio’ means, on any date of determination,
the ratio of Consolidated EBITDAR for the period of four consecutive fiscal
quarters of the Borrower and its Subsidiaries then most recently ended to the
sum of (i) Consolidated Interest Charges for such period, (ii) consolidated
current maturities of long-term debt plus consolidated current maturities of
capital leases as shown on the Borrower’s consolidated balance sheet for such
date of determination and (iii) consolidated operating lease and other rent
payments for the period of four consecutive fiscal quarters of the Borrower and
its Subsidiaries then most recently ended.”

(e) The definition of “Consolidated Senior Leverage Ratio” in Section 1.01 of
the Credit Agreement is amended in its entirety to read as follows:

“’Consolidated Senior Leverage Ratio’ means, on any date of determination, the
ratio of Consolidated Senior Funded Debt on such date to Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Borrower and its
Subsidiaries then most recently ended.”

(f) The definition of “Consolidated Total Leverage Ratio” in Section 1.01 of the
Credit Agreement is amended in its entirety to read as follows:

“’Consolidated Total Leverage Ratio’ means, on any date of determination, the
ratio of Consolidated Total Debt on such date to Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower and its Subsidiaries
then most recently ended.”

(g) The first paragraph of the definition of “Interest Period” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

“’Interest Period’ means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six or nine months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:”

(h) The definition of “Letter of Credit Sublimit” in Section 1.01 of the Credit
Agreement is amended in its entirety to read as follows:

“’Letter of Credit Sublimit’ means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.”

 

Page 2 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) The definition of “Swing Line Sublimit” in Section 1.01 of the Credit
Agreement is amended in its entirety to read as follows:

“’Swing Line Sublimit’ means an amount equal to the lesser of (a) $15,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.”

4. Amendment to Section 2.02(a) of the Credit Agreement. The second sentence of
Section 2.02(a) of the Credit Agreement is amended in its entirety to read as
follows:

“Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Committed Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (x) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(y) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them; and not later than 11:00 a.m., (A) three Business Days before
the requested date of such

 

Page 3 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (B) four Business Days (or five Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders.”

5. Amendment to Section 2.08 of the Credit Agreement. A new subparagraph (d) is
added to Section 2.08 of the Credit Agreement, to read in its entirety as
follows:

“(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.”

6. Amendment to Section 2.16(a) of the Credit Agreement. The first sentence of
Section 2.16(a) of the Credit Agreement is amended in its entirety to read as
follows:

“Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, and (ii) the Borrower may
make a maximum of three such requests.”

7. Amendment to Section 6.17 of the Credit Agreement. Section 6.17 of the Credit
Agreement is amended in its entirety to read as follows:

“Section 6.17. Financial Covenants.

“(a) Consolidated Fixed Charge Coverage Ratio. The Borrower shall maintain a
Consolidated Fixed Charge Coverage Ratio of not less than 1.35:1.00. This ratio
shall be measured at the end of each fiscal quarter.

 

Page 4 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“(b) Consolidated Senior Leverage Ratio. The Borrower shall maintain at all
times a Consolidated Senior Leverage Ratio of not greater than 3.50:1.00.

“(c) Consolidated Total Leverage Ratio. The Borrower shall maintain at all times
a Consolidated Total Leverage Ratio of not greater than 4.00:1.00.

“(d) Consolidated Tangible Net Worth. The Borrower shall maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (i) $200,178,000,
(ii) 50% of the Consolidated Net Income (but only if it is a positive number)
for each fiscal quarter of the Borrower ended after June 30, 2008, and
(iii) 100% of the net proceeds from any offering of the equity securities of the
Borrower consummated after June 30, 2008.

“(e) Asset Coverage Ratio. The Borrower shall maintain at all times an Asset
Coverage Ratio of not less than 1.00:1.00. If the Borrower is out of compliance
with this covenant, the Borrower may cure the resulting Default by paying
Committed Loans within two (2) Business Days of learning of such non-compliance
in an amount sufficient to bring itself into compliance with this covenant. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with such additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of Lenders in accordance with their Applicable Percentages.”

8. Amendment to Section 7.01(j) of the Credit Agreement. Section 7.01(j) of the
Credit Agreement is amended in its entirety to read as follows:

“Liens securing Indebtedness permitted under Section 7.03(f) or Section 7.03(h),
including any renewals or extensions or refinancings thereof; and”

9. Amendment to Section 7.03(b) of the Credit Agreement. The first clause
(immediately preceding the proviso) in Section 7.03(b) of the Credit Agreement
is amended in its entirety to read as follows:

“Indebtedness outstanding on October 14, 2008, and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof;”

 

Page 5 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

10. Amendment to Section 7.03(e) of the Credit Agreement. Section 7.03(e) of the
Credit Agreement is amended in its entirety to read as follows:

“(e) Indebtedness in respect of capital leases and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness incurred
during the Availability Period shall not exceed $15,000,000 in any one fiscal
year, or $35,000,000 during the Availability Period;”

11. Amendment to Section 7.03(f) of the Credit Agreement. Section 7.03(f) of the
Credit Agreement is amended in its entirety to read as follows:

“(f) up to $35,000,000 of Indebtedness incurred after October 14, 2008, and
during the Availability Period pursuant to the ‘Prudential Note Agreement’ and
evidenced by the ‘Prudential Shelf Notes’ as those terms are defined in the
Intercreditor Agreement;”

12. Amendment to Section 7.03(g) of the Credit Agreement. Section 7.03(g) of the
Credit Agreement is amended in its entirety to read as follows:

“(g) other unsecured Indebtedness incurred during the Availability Period not
exceeding $150,000,000 in principal amount in the aggregate, provided, however,
that any such unsecured Indebtedness in excess of $25,000,000 shall be
subordinated to the Lenders pursuant to a subordination agreement in form and
substance satisfactory to Administrative Agent; and”

13. Amendment to Section 7.03 of the Credit Agreement. A new subparagraph (h) is
added to Section 7.03 of the Credit Agreement, to read in its entirety as
follows:

“(h) other Indebtedness that is not included in any of the preceding paragraphs
of this Section 7.03 incurred during the Availability Period not exceeding
$10,000,000 in principal amount in the aggregate.”

14. Amendment to Schedule 2.01 to the Credit Agreement. Schedule 2.01 to the
Credit Agreement is amended in its entirety by substituting Exhibit A attached
hereto for Schedule 2.01 attached to the Credit Agreement.

15. Amendment to Schedules 7.01 and 7.03 to the Credit Agreement. Schedules 7.01
and 7.03 to the Credit Agreement are amended in their entirety by substituting
Exhibits B-1 and B-2 attached hereto for Schedules 7.01 and 7.03, respectively,
attached to the Credit Agreement.

 

Page 6 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

16. Amendment to Schedule 10.02 to the Credit Agreement. Schedule 10.02 to the
Credit Agreement is amended in its entirety by substituting Exhibit C attached
hereto for Schedule 10.02 attached to the Credit Agreement.

17. Amendment to Exhibit D to the Credit Agreement. The form of Compliance
Certificate attached to the Credit Agreement as Exhibit D is amended in its
entirety by substituting Exhibit D attached hereto for Exhibit D to the Credit
Agreement.

18. Effective Date of Increase and Amendments. The increase in Aggregate
Commitments and amendments provided for herein shall be effective upon the date
specified by the Administrative Agent (the “Increase Effective Date”) following
satisfaction of the following conditions precedent to such increase:

(a) Delivery to the Administrative Agent of a certificate of Borrower dated as
of the Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of Borrower (i) certifying a copy of the resolutions of
the Board of Directors of the Borrower approving this Amendment and the
transactions contemplated hereby, and (ii) certifying that, before and after
giving effect to the increase in the Aggregate Commitments contemplated hereby,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
(x) that the representations and warranties contained in Article V and the other
Loan Documents that are qualified by reference to schedules shall be deemed to
refer to such schedules as amended or supplemented by any information contained
in any notice delivered by Borrower to Administrative Agent prior to the
Increase Effective Date pursuant to Section 6.03; (y) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; and (z) that the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (B) no Default exists.

(b) Delivery of an opinion of Ater Wynne LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E.

(c) Execution and delivery by U.S. Bank National Association of a Joinder in the
form attached hereto as Exhibit F and a Joinder to the Intercreditor Agreement
in the form prescribed by the Intercreditor Agreement.

 

Page 7 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Delivery of an Amended and Restated Committed Loan Note for each Lender
reflecting the Commitment of such Lender.

(e) Execution and delivery by the Majority Prudential Noteholders (as that term
is defined in the Intercreditor Agreement) of a consent in form and substance
satisfactory to Administrative Agent.

(f) Delivery to the Administrative Agent of the upfront fees provided for below.

19. Upfront Fees. Upon the Increase Effective Date, Borrower shall pay to
Administrative Agent such upfront fees as shall have been separately agreed upon
in writing between the Borrower and the Administrative Agent, in the amounts so
specified.

20. Release. Borrower hereby releases Administrative Agent, Lenders and their
officers, agents, successors and assigns from all claims of every nature known
or unknown arising out of or related to the Loans which exist, or but for the
passage of time, could be asserted, on the date Borrower signs this Amendment.

21. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified in full force and effect and the parties hereby ratify their
respective obligations thereunder. Without limiting the foregoing, Borrower
expressly reaffirms and ratifies its obligation to pay or reimburse
Administrative Agent and Lenders on request for all reasonable expenses,
including legal fees actually incurred by Administrative Agent and Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby and thereby.

22. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the
Administrative Agent may rely on a facsimile counterpart signature page hereof
for purpose of determining whether a party hereto has executed a counterpart
hereof.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

[Signatures follow on the next page.]

 

Page 8 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:     NORTHWEST PIPE COMPANY     By:         Name:         Title:    
ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
        Name:         Title:     CONSENTED TO BY THE REQUIRED LENDERS:     UNION
BANK OF CALIFORNIA, N.A.     By:         Name:         Title:         BANK OF
AMERICA, N.A.     By:         Name:         Title:    

 

Page 9 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONSENTED TO BY SWING LINE LENDER AND L/C ISSUER     BANK OF AMERICA, N.A., as
Swing Line Lender and L/C Issuer     By:         Name:         Title:    

 

Page 10 – SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT